It is shown by the petition and evidence herein that John Wildhagen, the claimant in this case, enlisted in Company B, First Infantry, Illinois National Guard, on April 25,1898; that on April 25,1898, said Company was called by the Governor to rendezvous at Springfield for service in the Spanish-American War; that claimant left Chicago on April 26, 1898, with his said company, and went to said place of rendezvous; that he was in camp with his said company till May 15, 1898, a total of seventeen days, in constant attendance and in the full performance of his military duties; that upon the call of the President of the United States, said regiment and company was mustered into the United States service, but that by reason of the United States Army regulations, claimant’s company had more than its quota of men, and claimant was rejected from the United States service, through no fault of his, and although he had successfully passed physical and other examination, as to his fitness, both by the Federal and State authorities; that claimant received no pay for his service, either from the State or United States. In 1901, the General Assembly, by an Act duly passed and approved, appropriated $36,000.00 for the payment of such enlisted men, who were so rejected, at the rate of two dollars per day, from the time called out until rejected. (Session Laws of 1901, p. 61.) Such being the facts of the case, the State, through the Honorable Attorney General, under the ruling of this Court in the case of Kruger v. The State, 1 Ct. of Claims, Rep. 336, concedes claimant’s right to recover, and files his consent that claimant be awarded the sum of thirty-four ($34.00) dollars, which is hereby accordingly done.